LEI BELL, District Judge.
Twelve insurance companies ask leave to intervene as subrogees of the libellant, *460Defense Supplies Corporation. The respondent, American-Hawaiian Steamship Company, -is the owner of the S. S. Minnesotan, which was under time charter from the owner to the United States of America at the time that libellant’s insured goods were damaged. The respondent has impleaded the United States of America. The libellant is a corporation completely owned by the Reconstruction Finance Corporation, a government agency. Hence this admiralty suit in personam is in effect a suit by the United States against the United States and under the .authority of Defense Supplies Corporation v. United States Lines Co. et al., 2 Cir., 148 F.2d 311, cannot be maintained. The insurance companies, which seek to intervene, would have no better right as litigants herein than their subrogor, the libellant. Hence to grant this petition for intervention would be futile. The motion for leave to intervene is accordingly denied. Settle order.